DETAILED ACTION
	
Citation to the Specification will be in the following format: (S. # : ¶/L) where # denotes the page number and ¶/L denotes the paragraph number or line number. Citation to patent literature will be in the form (Inventor # : LL) where # is the column number and LL is the line number. Citation to the pre-grant publication literature will be in the following format (Inventor # : ¶) where # denotes the page number and ¶ denotes the paragraph number.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Application
	The response dated 1/31/2021 has been received and will be entered.
Claim(s) 1-8 and 10 is/are pending.
Claim(s) 1 and 6 is/are currently amended.
Claim(s) 9 is/are acknowledged as cancelled.

Response to Arguments
Claim Rejections – 35 U.S.C. §112
	I. With respect to the rejection of Claims 6-8 and 10 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention, as understood, the Remarks rely on amendments. (Remarks of 

Claim Rejections – 35 U.S.C. §§ 102-103
I. With respect to the rejection of Claim(s) 1-5 under 35 U.S.C. 103 as being unpatentable over US 2015/0044124 to Tiihonen, et al. in view of: (i) CN 103657135 to China (B01D 9/02; 08-2012), as understood, the Remarks rely on amendments. (Remarks of 1/31/2021 at 4-5). This is persuasive. The rejection is WITHDRAWN. 

Allowable Subject Matter
I. Claims 1-8 and 10 are allowed.
	Search of the prior art did not reveal the features of the properly construed claims with the requisite specificity. The various interview summaries are incorporated herein by reference. 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL C. MCCRACKEN whose telephone number is (571)272-6537.  The examiner can normally be reached on Monday-Friday (9-6).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stanley S. Silverman can be reached on 571-272-1358.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/DANIEL C. MCCRACKEN/Primary Examiner, Art Unit 1736